[Cite as Hill v. Henry Cty. Ohio Adult Parole Auth., 2020-Ohio-3759.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    WILLIAMS COUNTY


Benjamin Hill                                              Court of Appeals No. WM-20-003

        Petitioner

v.

Henry County Ohio Adult Parole Auth.                       DECISION AND JUDGMENT

        Respondent                                         Decided: July 17, 2020

                                                  *****

        Benjamin Hill, pro se.

                                                  *****

        MAYLE, J.

        {¶ 1} In this original action, the petitioner, Benjamin Hill, requests that this court

issue a writ of mandamus against the respondent, the “Henry County Ohio Adult Parole

Authority.” In his two-sentence petition, Hill states,

                 [P]etitioner pro se does hereby petition * * * this court to enforce its

        decision in * * * [State v. Hill, 6th Dist. Williams No. WM-18-002, 2019-

        Ohio-158] on January 18, 2019 pursuant to R.C. 2731.01. Hill does
       petition this Honorable court to fully enforce its authority upon the Henry

       County Ohio Adult Parole Authority and the Henry County Court of

       Common Pleas.

       {¶ 2} Hill provides no further details nor does he attach any parts of the record

from his criminal case that would help explain the basis for his mandamus claim.

       {¶ 3} In State v. Hill, petitioner pled guilty and was convicted by the Bryan

Municipal Court for resisting arrest, in violation of R.C. 2921.33. The trial court

imposed a 90-day sentence in jail—which it suspended—and a $250 fine, court costs and

restitution. Hill appealed.

       {¶ 4} In our January 18, 2019 decision, we reversed petitioner’s conviction based

upon the absence of any “evidence or indicia of any kind that the trial court adhered to

Crim.R. 11(E) before accepting his plea.” Id. at ¶ 13. We remanded the case to the trial

court “for further proceedings consistent with this decision.” Id. at ¶ 16.

       {¶ 5} On January 24, 2019, following our order of remand, the trial court ordered

that “the charge of resisting arrest is dismissed and all fines and court costs associated

with the charge are vacated.” In other words, the Bryan Municipal Court fully and

expeditiously complied with this court’s order of remand.

       {¶ 6} Now, inexplicably, Hill has brought this original action in which he seeks to

have our previous decision “enforced,” against the Adult Parole Authority in Henry

County. Hill’s petition must be dismissed for several reasons.




2.
       {¶ 7} First, Hill failed to file the petition “in the name of the state on the relation

of the person applying,” as required by R.C. 2731.04. See, e.g. Rust v. Lucas Cty. Bd. of

Elections, 108 Ohio St. 3d 139, 2005-Ohio-5795, 841 N.E.2d 766. (“Rust did not bring

this action in the name of the state. If * * * a respondent in a mandamus action raises this

R.C. 2731.04 defect and relators fail to seek leave to amend their complaint to comply

with R.C. 2731.04, the mandamus action must be dismissed.”). For that reason alone,

Hill’s petition is improperly before this court and must be dismissed. Accord State ex rel.

Jones v. Cook, 6th Dist. Lucas No. L-13-1011, 2013-Ohio-975.

       {¶ 8} Second, Hill does not allege a cognizable claim in mandamus. “To be

entitled to a writ of mandamus, [a petitioner] must establish a clear legal right to the

requested relief, a clear legal duty on the part of [the respondent] to provide it, and the

lack of an adequate remedy in the ordinary course of the law.” State ex rel. Black v.

Forchione, 144 Ohio St. 3d 149, 2015-Ohio-4336, 41 N.E.3d 414, ¶ 3. Here, Hill’s

petition fails on all fronts. That is, the petition does not allege that Hill has suffered any

harm or that the respondent has the authority, much less the legal duty, to provide the

relief he is seeking. The petition also fails to allege that Hill lacks an adequate remedy in

the ordinary course of the law.

       {¶ 9} Finally, even if Hill had properly filed the petition in the name of the state

and properly alleged a claim in mandamus, the appropriate venue for such action would

be the Third District Court of Appeals, which encompasses Henry County. See R.C.

2501.01(C); Ohio Constitution, Article IV, Section 3(B)(1) and (2); and State ex rel.




3.
Russell v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 17AP-240, 2019-Ohio-

4947, ¶ 13 (Transferring mandamus action to different appellate district pursuant to

Civ.R. 3 because “the location where the events occurred is a more appropriate venue for

this to be heard.”).

       {¶ 10} For the above reasons, Hill’s petition is hereby ordered dismissed at Hill’s

costs. It is so ordered.


                                                                              Writ denied.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




4.